DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 4, 6, 8, 9, 19 and 20 are allowed.


The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art teaches or suggests an obvious combination of the claimed limitations, in particular, wherein the detection phase includes a first detection period, a second detection period and a third detection period that are sequentially set; wherein in the detection phase, providing a preset control voltage signal to the control line, providing a preset voltage signal to the voltage line, and determining a threshold voltage shift state of the transistor according to an electric potential of the detection node, includes: in the detection phase, providing a preset first data voltage to the data line, and providing a preset first power supply voltage to the power supply voltage line; in the first detection period, providing a first gate driving voltage signal to the gate line; in the second detection period, providing a second gate driving voltage signal to the gate line; in the third detection period, providing the first gate driving voltage signal to the gate line; after a first preset period, detecting the electric potential of the detection node, and determining the threshold voltage shift state of the data writing transistor according to the electric potential of the detection node.

As per claim 19, none of the cited prior art teaches or suggests an obvious combination of the claimed limitations, in particular, wherein the detection phase includes a first detection period, a second detection period and a third detection period that are sequentially set; wherein in the detection phase, providing a preset control voltage signal to the control line, providing a preset voltage signal to the voltage line, and determining a threshold voltage shift state of the transistor according to an electric potential of the detection node, includes: in the detection phase, providing a preset compensation voltage signal to the external compensation line; in the first detection period, providing a first compensation control voltage signal to the compensation control line; in the second detection period, providing a second compensation control voltage signal to the compensation control line; in the third detection period, providing the first compensation control voltage signal to the compensation control line; and after a second preset period, detecting the electric potential of the detection node, and determining the threshold voltage shift state of the compensation control transistor according to the electric potential of the detection node.

As per claim 20, none of the cited prior art teaches or suggests an obvious combination of the claimed limitations, in particular, wherein the detection phase includes at least one detection sub-phase; the detection sub-phase includes a first detection period and a second detection period; the first detection period includes a first detection sub- period and a second detection sub-period; the second detection period includes a third detection sub-period and a fourth detection sub-period; wherein in the detection phase, providing a preset control voltage signal to the control line, providing a preset voltage signal to the voltage line, and determining a threshold voltage shift state of the transistor according to an electric potential of the detection node, includes: in the detection phase, providing a preset fourth power supply voltage to the power supply voltage line; in the first detection sub-period, providing a fourth data voltage to the data line and providing a sixth gate driving voltage signal to the gate line, to control the data writing circuit to write the fourth data voltage into a control electrode of the driving transistor; in the second detection sub-period, providing the fourth data voltage to the data line and providing a seventh gate driving voltage signal to the gate line, thereby enabling the data writing circuit to control the data line to be decoupled from the control electrode of the driving transistor; after a third preset period, detecting an electric potential of the detection node, thereby obtaining a first detection electric potential; Application No. 17/040,913 Attorney Docket No. 0190/0227PUS 1 Response to Office Action dated 4 Aug 2021 Page 7 of 13 in the third detection sub-period, providing a fifth data voltage to the data line and providing an eighth gate driving voltage signal to the gate line, to control the data writing circuit to write the fourth data voltage to the control electrode of the driving transistor; in the fourth detection sub-period, providing the fifth data voltage to the data line and providing a ninth gate driving voltage signal to the gate line, thereby enabling the data writing circuit to control the data line to be decoupled from the control electrode of the driving transistor; after a fourth preset period, detecting an electric potential of the detection node, thereby obtaining a second detection electric potential; according to a sum of the first detection electric potential and the second detection electric potential, determining a threshold shift state of the driving transistor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694